          Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    MAORE MWENDA,
         Plaintiff,
                                                           Civil Action No.
                         v.
                                                          1:20-mi-00071-SDG
    STATE OF MARYLAND, et al.
         Defendants.

                              OPINION AND ORDER

         This matter is before the Court on the Non-Final Report and

Recommendation of United States Magistrate Judge Justin S. Anand (Non-Final

R&R) [ECF 33] recommending that Plaintiff Maore Mwenda’s motion for default

judgment [ECF 14] and motion in equity [ECF 20] be denied and on Judge Anand’s

Final Report and Recommendation (Final R&R) [ECF 37] recommending that this

matter be dismissed. The Court construes Mwenda’s various filings as objections1

and, after careful review of the record, OVERRULES the objections and ADOPTS


1     In response to the Non-Final R&R, Mwenda filed return receipts purporting to
      show service on various named and unnamed defendants, ECF 35, and a
      document construed by the Clerk as an objection. ECF 36. Mwenda received
      the Final R&R, but returned it to the Clerk with the notation that it was
      “Refused for Cause without Dishonor,” ECF 42, after which he responded to
      the order to show cause contained in the Non-Final R&R, ECF 40, and filed
      various notices of government documents. ECF 41; ECF 44; ECF 45; ECF 46;
      ECF 47; ECF 48; ECF 49; ECF 53; ECF 55; ECF 56; ECF 57; ECF 61; ECF 62; and
      ECF 63. Mwenda has also filed a notice of special appearance. ECF 65.
         Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 2 of 8




the Non-Final and Final R&Rs in their entirety. The Court also DENIES AS

MOOT Mwenda’s motion for confirmation [ECF 43], motion to dismiss an

unrelated action [ECF 54], and motion for preliminary injunction [ECF 64].

I.     BACKGROUND

       Mwenda commenced this action on July 27, 2020, by filing what is captioned

as “Superior Court Estate Order for Recusals by Conflict of Interest and Cases

Sealed by Default.”2 Mwenda proceeded to file numerous notices,3 a request for

entry of default against the state of Maryland,4 and a motion in equity requesting

default judgment.5 The substance of Mwenda’s claims is difficult to discern. From

the various filings, it appears that Mwenda is challenging a divorce decree entered

in a Maryland state court, which resulted in his arrest and court-ordered child

support payments.6 Mwenda is particularly concerned that unpaid child support

has prevented him from obtaining a United States passport.7



2    ECF 1.
3    ECF 3; ECF 4; ECF 5; ECF 6; ECF 7; ECF 9; ECF 10; ECF 11; ECF 12; ECF 15;
     ECF 16; ECF 18; ECF 21; ECF 22; ECF 23; ECF 24; ECF 25; ECF 26; ECF 28;
     ECF 29; ECF 30; ECF 31; ECF 32.
4    ECF 14. Mwenda also filed a proposed order on default judgment. ECF 20.
5    ECF 20.
6    ECF 1, ¶¶ 1–4.
7    See e.g., ECF 51.
            Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 3 of 8




           The legal basis for Mwenda’s claims is similarly unclear. He seems to argue

that the state of Maryland converted his property by withholding amounts for

child support,8 that this conversion was unconstitutional,9 and that equity requires

return of his property.10 He has not presented any claims related to the other

named Defendant, Mia Lauren Ballard. Mwenda claims over a billion dollars of

damages as a result of the state of Maryland’s actions.11

           Judge Anand reviewed Mwenda’s filings, ordered Mwenda to effect service

on each defendant, and to show cause as to why this action should not be

dismissed under the Rooker-Feldman doctrine because his claims seem to challenge

a state court judgment.12 Judge Anand also issued the Non-Final R&R,

recommending that Mwenda’s motion for entry of default and motion in equity

be denied.13 Mwenda responded with an objection, which included United States

Postal Service tracking numbers.14 He also argued that the Rooker-Feldman doctrine




8    ECF 3, ¶¶ 1, 4–6.
9    ECF 9, at 2.
10   Id.
11   Id.
12   ECF 33, at 11–12.
13   Id.
14   ECF 36.
            Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 4 of 8




does not apply because this is an action in equity, Maryland is not an

instrumentality of the United States, and the relevant actions occurred across state

lines.15 Judge Anand found this insufficient and issued the Final R&R

recommending dismissal for failure to serve under Federal Rule of Civil Procedure

4(m) and for lack of subject matter jurisdiction under Rooker-Feldman.16

           Mwenda rejected the Final R&R and sent it back to the Clerk with the

notation that it was “Refused for Cause without Dishonor.”17 He has since filed

numerous notices, asserting the same arguments, and has moved for confirmation

that he is entitled to default18 and to dismiss an unrelated action.19 Most recently,

Mwenda has attempted to serve summonses on the United States and the

Department of Justice,20 has proposed subpoenas to be served on nonparties,

including the Circuit Court Clerk of Montgomery County, Maryland and a

representative of the United States passport services,21 and has filed documents




15   Id.
16   ECF 37, at 3.
17   ECF 42.
18   ECF 43.
19   ECF 54.
20   ECF 58; ECF 50.
21   ECF 59.
         Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 5 of 8




reflecting his application for a foreign limited partnership and a petition for an

involuntary bankruptcy.22 Mwenda has also filed a notice of special appearance.23

II.     LEGAL STANDARD

        A party challenging a report and recommendation issued by a United States

Magistrate Judge must file written objections that specifically identify the portions

of the proposed findings and recommendations to which an objection is made and

must assert a specific basis for the objection. United States v. Schultz, 565 F.3d 1353,

1361 (11th Cir. 2009). The Court must “make a de novo determination of those

portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); Jeffrey S. ex rel. Ernest S. v. State Bd.

of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990).

        Absent objection, the Court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge,” 28 U.S.C.

§ 636(b)(1), and need only determine that there is no clear error on the face of the

record. Fed. R. Civ. P. 72(b). The Court has broad discretion in reviewing a

magistrate judge’s report and recommendation. It may consider or decline to

consider an argument never presented to the magistrate judge. Williams v. McNeil,



22    ECF 62; ECF 62; ECF 63.
23    ECF 65.
           Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 6 of 8




557 F.3d 1287, 1290–92 (11th Cir. 2009). Further, “[f]rivolous, conclusive, or general

objections need not be considered by the district court.” Schultz, 565 F.3d at 1361

(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)).

III.     DISCUSSION

         Mwenda failed to assert a coherent objection to Judge Anand’s R&Rs. As to

the Non-Final R&R, Mwenda objected to the reasoning of the order but has not

articulated why he is entitled to entry of default or a default judgment.24 Moreover,

it appears that Mwenda rejected the Final R&R in its entirety, but he does not

specify what aspects of the R&R he disagrees with.25 Without a valid objection, the

Court will review Judge Anand’s R&Rs for clear error. Fed. R. Civ. P. 72(b).

         Judge Anand did not clearly err in recommending that the motion for entry

of default and the motion in equity, which essentially was a motion for default

judgment, be denied. Mwenda has not properly served either the state of

Maryland or Mia Lauren Ballard, the named Defendants.26 Since proper service is

a prerequisite to entry of default, default and default judgment were not

warranted.



24     ECF 36.
25     ECF 42.
26     ECF 33, at 8–9.
         Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 7 of 8




       Judge Anand also did not err in recommending dismissal. As noted,

Mwenda has failed to serve the named Defendants. Though he has cited tracking

numbers and numerous mail receipts,27 and has filed documentation stating that

he served the parties himself,28 neither method is permissible under Rule 4(c) of

the Federal Rules of Civil Procedure. Judge Anand ordered Mwenda to properly

effect service within 21 days of entry of the Non-Final R&R and he has not done

so. As such, dismissal without prejudice is warranted under Rule 4(m).

       Further, Mwenda did not adequately address whether his suit is barred by

the Rooker-Feldman doctrine. “The Rooker–Feldman doctrine provides that federal

courts, other than the United States Supreme Court, have no authority to review

the final judgments of state courts.” Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir.

2000) (citing Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462, 486 (1983) and

Rooker v. Fidelity Tr. Co., 263 U.S. 413, 415–16 (1923)). This includes divorce decrees

that mandate child support payments. Casale v. Tillman, 558 F.3d 1258, 1261 (11th

Cir. 2009). Mwenda’s claims challenge a divorce decree entered in a Maryland

state court, which required him to pay child support and apparently resulted in


27   ECF 40. The certified mail receipt that Mwenda most recently filed [ECF 60],
     which reflects delivery to the Department of Justice through United States
     mail, similarly does not satisfy Rule 4(c).
28   ECF 13.
        Case 1:20-mi-00071-SDG Document 66 Filed 08/20/21 Page 8 of 8




his arrest. His failure to pay child support then led to the withholding of his

property and his inability to obtain a United States passport. Mwenda has not

shown that he was unable to raise his claims in the state court proceeding, and

therefore the Court lacks subject matter jurisdiction. Id. at 1260–61.

IV.   CONCLUSION

      Mwenda’s objections are OVERRULED. Judge Anand’s Non-Final and

Final R&Rs [ECF 33 and ECF 37] are ADOPTED IN THEIR ENTIRETY.

Mwenda’s motions for entry of default [ECF 14] and in equity [ECF 20] are

DENIED. This case is DISMISSED. Mwenda’s pending motions for confirmation

[ECF 43], to dismiss [ECF 54], and for a preliminary injunction [ECF 64] are

DENIED AS MOOT.

      The clerk is DIRECTED to close this case. As this case is now closed,

Mwenda is not permitted to file additional notices, apart from a notice of appeal,

to file any motion unrelated to this final judgment, to issue additional summons,

or seek to issue subpoenas in this matter.

      SO ORDERED this the 20th day of August 2021




                                                      Steven D. Grimberg
                                                United States District Court Judge
